                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Theodis Walker,                                         Civil No. 18-1824 (DWF/KMM)

                     Petitioner,

v.                                                     ORDER ADOPTING REPORT
                                                        AND RECOMMENDATION
Warden Rios,

                     Respondent.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Katherine M. Menendez dated April 23, 2019. (Doc.

No. 20.) No objections have been filed to that Report and Recommendation in the time

period permitted. The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference.

Based upon the Report and Recommendation of the Magistrate Judge and upon all of the

files, records, and proceedings herein, the Court now makes and enters the following:

                                        ORDER

       1.      Magistrate Judge Katherine M. Menendez’s April 23, 2019 Report and

Recommendation (Doc. No. [20]) is ADOPTED.

       2.      The Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Doc.

No. [1]) is DISMISSED WITHOUT PREJUDICE pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i).
      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: May 15, 2019    s/Donovan W. Frank
                       DONOVAN W. FRANK
                       United States District Judge




                                2
